Citation Nr: 0521008	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to May 1946 and again from January 1951 to 
November 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for asbestosis.  In August 2004, the Board remanded the 
matter for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Military personnel records reflect that the veteran's duties 
in service were such that he may have been exposed to 
asbestos.  

In a July 1998 report, a private physician, P.H.L., M.D., 
provided the following opinion based on PA and lateral chest 
radiographs dated in May 1998:  "Bilateral interstitial 
fibrotic changes consistent with asbestosis in a patient who 
had an adequate exposure history and latent period."  Dr. 
P.H.L. is certified by the National Institute of Occupational 
Safety and Health (NIOSH) as a Class B reader.  VA 
examination in 2001 revealed "no pleural thickening or 
calcifications to suggest prior asbestos exposure."

In August 2004, the Board remanded this matter for 
development, including obtaining a new VA examination to 
resolve competing medical opinions.  The veteran underwent VA 
examination with PA and Lateral chest X-rays.  While the 
December 2004 VA evaluation appears to have ruled out the 
diagnosis of asbestosis or any other asbestos-related 
respiratory disorder, the diagnosis by Dr. P.H.L. has not 
been specifically addressed.  Additionally, X-rays taken in 
conjunction with the December 2004 examination were not 
interpreted by a NIOSH-certified Class B. reader.

The Board recognizes that this claim has been advanced on the 
docket due to the veteran's advanced age.  Nevertheless, the 
remand below is necessary to address the reservations raised 
by the veteran.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  With the veteran's assistance, the RO 
should contact Dr. P.H.L. and request all 
records related to his examination of the 
veteran for lung problems in 1998.  These 
records must include all chest x-rays 
(specifically including those of May 14, 
1998 interpreted as reflecting 
asbestosis), the results of any other 
diagnostic tests for asbestosis and all 
clinical or treatment notes relating to 
asbestosis.

It must be emphasized that the actual 
chest x-ray films are requested, rather 
than just the reports.

2.  On receipt of the chest x-rays and 
clinical/treatment records from the above 
provider, the RO should forward the 
claims file and the private x-rays and 
treatment records to the VAMC in Temple, 
Texas.  The chest x-ray films forwarded 
by the private doctor as well as the 
original PA and lateral images [not the 
written reports] from the December 2004 
chest X-rays taken at Temple facility 
should then be reviewed by a NIOSH-
certified Class B reader to diagnose or 
rule out asbestosis (or any asbestos-
related disorder).  If the Temple VA 
medical facility does not have a 
certified B-reader on staff, the RO 
should make arrangements to forward any 
actual chest x-ray films received (the 
1998 private films from Dr. P.H.L. and 
the 2004 VA films), with the claims file, 
to an appropriate VAMC that does have a 
B-reader able to interpret the x-rays to 
diagnose or rule out asbestosis (or 
asbestos related illness).  In the event 
no X-ray films are received from Dr. 
P.H.L., the VA films should still be sent 
for interpretation by the Class B reader.  
If the radiologist determines that a 
high-resolution computed tomographic 
examination of the chest is necessary in 
order to verify the diagnosis, this 
should also be accomplished.  The 
consulting radiologist should reconcile 
the final diagnosis with those already of 
record, and should explain the rationale 
for all opinions given.  

3.  When the development requested above 
is completed to the extent possible, the 
RO should again review the record.  If 
the benefit sought remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.  No action is required of the 
veteran unless he is notified.

The purposes of this remand are to clarify the medical 
evidence, and to ensure due process.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


